PER CURIAM.
Jose Torres appeals the sentence imposed by the district court1 after he pleaded guilty to a drug-conspiracy offense. His counsel has moved to withdraw, and *598has filed a brief under Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), raising as issues whether the district court erred in accepting Torres’s guilty plea or in sentencing him.
Torres pled guilty pursuant to a written plea agreement containing an appeal waiver, which we enforce. See United States v. Andis, 333 F.3d 886, 889-92 (8th Cir.2003) (en banc). After careful review of the record, we are satisfied that Torres entered into both the plea agreement and the appeal waiver knowingly and voluntarily, as demonstrated by his sworn responses to the district court’s questions during the change-of-plea hearing. See Nguyen v. United States, 114 F.3d 699, 703 (8th Cir.1997). In addition, we conclude that the issues raised in this appeal fall within the scope of the appeal waiver, and that no miscarriage of justice would result from enforcing the waiver. Finally, having reviewed the record independently under Penson v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), we find no non-frivolous issues outside the scope of the waiver. Accordingly, this appeal is dismissed, and we grant counsel leave to withdraw.

. The Honorable Fernando J. Gaitan, Jr., United States District Judge for the Western District of Missouri.